Ingraham, J. (dissenting):
The order appealed from directs the witness to answer five questions. As to the first question, the witness had several times stated on his examination that he could not answer the question, as he had no personal knowledge upon the subject. The second question was about the Little report. The witness had stated that he never saw the report; did not know whether there was a report, and it is quite clear that lie has not knowledge to enable him to answer the question. The third question, as to the profits realized by the defendant corporation, does not appear from the record to have been asked the witness upon the examination ; nor does it appear that he ever refused to answer it. He had expressly stated, however, that he was not a financial officer of the company and had no knowledge of its financial operations or conditions. The fourth question was as to how many distilleries were being operated by the Kentucky Distilleries and Warehouse Company, but the witness had before testified that he had nothing to do with the operation of the distilleries and had no knowledge upon the subject, and the last question was as to the best recollection of the witness whether an order was made to pay Mr. Little for making his report. The witness had already testified that he had no knowledge on that subject, and did not know *348that Mr. Little had ever made a report. Thus, the questions that the witness was asked to answer are either plainly frivolous or relate to facts about which he had no knowledge. None of these questions did he refuse to answer so far as appears from the record. They appear to have been objected to by somebody and no answer recorded. Counsel for the plaintiff had endeavored to obtain from this witness the contents of the books of the corporation, and had constantly requested the Avitness to examine the books for the purpose of testifying as to their contents. That such a method of obtaining the contents of books is clearly improper seems to have been recognized by the counsel for the plaintiff, as he refrained from asking the court to direct the witness to answer questions of that character. The questions that the witness was directed to answer are questions that he never refused to answer and questions which his evidence showed he was unable to answer. Nothing in the record justified an application to the court to compel the witness to answer them.
It is said, however, that the witness had no standing in court to appeal from an order requiring him to answer questions that he has stated under oath he is unable to answer, but it seems to me that the witness is the only one affected by the order. The application was made upon an order to show cause requiring the appellant to show cause why he should not be required to testify as commanded in the subposna, and why he should not be required to answer questions propounded to him. He showed cause as commanded, and upon the return of the order to show cause he was heard by counsel in opposition to the motion, and the court then ordered him to answer the questions. This is a special proceeding. The appellant is a party to the proceeding. The order granted required him to answer the questions, although he has sworn that he cannot answer them as he has not knowledge of the facts. A refusal to answer these questions which he cannot answer, will subject him to imprisonment for contempt, and it would be remarkable if a party to a proceeding who is ordered by the court to perform an act, a refusal to perform which will subject him to a fine and imprisonment, has no standing in court to appeal from the order. I think he is a party to the proceeding, the only one who could appeal, and that he is aggrieved by the order made.
*349I think the order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Van Brunt, P. J.. concurred.
Order modified by limiting its application to the questions relating to the profits earned by the Kentucky Distilleries-and Warehouse Company, and as modified affirmed, without costs.